Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 11/20/2020. Claims 1-7, 9-17 are pending. Claim 8 canceled.
Claim Rejections - 35 USC § 112
Claim 1-7, 9-17, 112(a) and claims 1-7, and 9-15, 112(b) rejection have been reconsidered and are withdrawn.
Specification
The amended specification filed on 11/20/2020 is accepted.
Claim Objections
Claim 5 objected to because of the following informalities:  line 2, “senor” correct typo to “sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 9-13, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al.  (US20120092778A1).
Independent claim 1, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising: 
a first lens having a positive (+) refractive power (Fig. 5A, [0187] e.g. 510 or Fig. 19 for Table 9, e.g. Lens 1, Focal length positive refractive power);
a second lens having a negative (-) refractive power (Fig. 5A, [0188] e.g. 520 or Fig. 19 for Table 9, e.g. Lens 2, Focal length negative refractive power); 
an iris (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 9, Ape Stop);
a third lens having a negative (-) refractive power (Fig. 5A, [0189] e.g. 530 or Fig. 19 for Table 9, e.g. Lens 3, Focal length negative refractive power); 
a fourth lens having a negative (-) refractive power (Fig. 5A, [0190] e.g. 540 or Fig. 19 for Table 9, e.g. Lens 4, Focal length negative refractive power); and
a fifth lens having a positive (+) refractive power (Fig. 5A, [0191] e.g. 550 or Fig. 19 for Table 9, e.g. Lens 5, Focal length positive refractive power), 
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are sequentially arranged along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 20 for Table 9, refractive power second lens |1/f2| value e.g. |0.20|, refractive power fourth lens |1/f4| value e.g. |0.16|, refractive power third lens |1/f3| value e.g. |0.01|, condition is satisfied).
Tsai, 5th embodiment, does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Thai 5th embodiment for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).

Claim 2, Tsai teaches the invention of claim 1, wherein at least one of the first to fifth lenses includes an aspherical surface (see Fig. 5A, and see [0187-0191] e.g. 510-550 includes aspherical surface).
Claim 3, Tsai teaches the invention of claim 1, wherein at least one of the first to fifth lenses includes an aspherical inflection point (see Fig. 5A, or see [0190-0191] e.g. 540 or 550 includes an aspherical inflection point).
Claim 4, Tsai teaches the invention of claim 1, wherein when a focal distance of the first lens is f1, and an entire focal distance of the imaging lens is F, a conditional expression of 0.35<f1/F<0.45 is satisfied (see Fig. 19 for Table 9, f1=2.38, F=4.29 e.g. 0.55).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio of the focal length of the first lens and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai [0007]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of the focal length of the first lens and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai 0007), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Claim 5, Tsai teaches the invention of claim 1, wherein, when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied (see Fig. 5B, given ImgHT = 2.86, see [0210] given TTL/ImgH=1.74, solving for TTL = 4.97, see Fig. 19 for Table 9,  f=4.29, value e.g. 1.1).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the ratio of a distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai [0007]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to optimize the ratio of a distance from an incident surface of the first lens to an upper surface of the image sensor and focal length of the system to the above range in order to provide an optical imaging lens assembly that features better image quality and is compact while maintaining a moderate total track length (see Tsai 0007), (In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235).
Claim 9, Tsai teaches the invention of claim 1, wherein the first lens is convexly formed at a lens surface of the subject side toward a subject side (see Fig. 5A, [0187] first lens e.g. 510, convexly formed surface e.g. 511 optical axis of the subject side toward subject side).
Claim 10, Tsai teaches the invention of claim 1, wherein the second lens is concavely formed at a lens surface of a light emitting surface from which a light is emitted toward a light emitting direction (see Fig. 5A, [0188] second lens e.g. 520, concavely formed at a lens surface e.g. 522 optical axis of a light emitting surface from which a light is emitted toward a light emitting direction).
Claim 11, Tsai teaches the invention of claim 1, wherein the third lens is concavely formed at a light incident surface and a light emitting surface (see Fig. 5A, [0189], third lens e.g. 530 concavely formed at a light incident surface e.g. 531 optical axis and a light emitting surface e.g. 532 at the periphery surface).
Claim 12, Tsai teaches the invention of claim 1, wherein the fourth lens is concavely formed at a light emitting surface from which a light is emitted (see Fig. 5A, [0190], fourth lens e.g. 540 is concavely formed at a light emitting surface e.g. 542 optical axis, from which a light is emitted).
Claim 13, Tsai teaches the invention of claim 1, wherein the fifth lens is aspheric at a light incident surface and a light emitting surface (see Fig. 5A, and see [0191] fifth lens e.g. 550 is aspheric at a light incident surface e.g. 551 and a light emitting surface e.g. 552).
Independent claim 16, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising: 
a first lens having a positive (+) refractive power (Fig. 5A, [0187] e.g. 510 or Fig. 19 for Table 9, e.g. Lens 1, Focal length positive refractive power);
a second lens having a negative (-) refractive power (Fig. 5A, [0188] e.g. 520 or Fig. 19 for Table 9, e.g. Lens 2, Focal length negative refractive power); 
an iris (aperture) (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 9, Ape Stop);
a third lens having a negative (-) refractive power (Fig. 5A, [0189] e.g. 530 or Fig. 19 for Table 9, e.g. Lens 3, Focal length negative refractive power); 
a fourth lens having a negative (-) refractive power (Fig. 5A, [0190] e.g. 540 or Fig. 19 for Table 9, e.g. Lens 4, Focal length negative refractive power);
a fifth lens having a positive (+) refractive power (Fig. 5A, [0191] e.g. 550 or Fig. 19 for Table 9, e.g. Lens 5, Focal length positive refractive power); and 
an image sensor (Fig. 5A, [0193] image plane e.g. 570 where the image sensor is located or Fig. 19 for Table 9, Image), wherein
the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, and the image senor are sequentially arranged in that order along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied.
Tsai, 5th embodiment, does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Thai 5th embodiment for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Independent claim 17, Tsai teaches an imaging lens (Figs. 5A-5B, Fig. 19-20 for Tables 10-11,5th embodiment, [0186-0211]), comprising:
a first lens convexly formed at a lens surface of a subject side (see Fig. 5A, [0187] first lens e.g. 510, convexly formed surface e.g. 511 optical axis of the subject side toward subject side);
a second lens concavely formed at a light emitting surface from which a light is emitted (see Fig. 5A, [0188] second lens e.g. 520, concavely formed at a lens surface e.g. 522 optical axis of a light emitting surface from which a light is emitted toward a light emitting direction); 
an iris (aperture) (Fig. 5A, [0192] Aperture e.g. 500 or Fig. 19 for Table 10, Ape Stop);
a third lens concavely formed at an incident surface and a light emitting surface (see Fig. 5A, [0189], third lens e.g. 530 concavely formed at a light incident surface e.g. 531 optical axis and a light emitting surface e.g. 532 at the periphery surface); 
a fourth lens concavely formed at a light emitting surface (see Fig. 5A, [0190], fourth lens e.g. 540 is concavely formed at a light emitting surface e.g. 542 optical axis, from which a light is emitted);
a fifth lens aspherically formed at an incident surface and a light emitting surface (see Fig. 5A, and see [0191] fifth lens e.g. 550 is aspheric at a light incident surface e.g. 551 and a light emitting surface e.g. 552); and 
an image sensor (Fig. 5A, [0193] image plane e.g. 570 where the image sensor is located or Fig. 19 for Table 9, Image), wherein
the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, and the image sensor are sequentially arranged in that order along an optical axis from a subject side (Fig. 5A, Lens e.g. 510, 520, 530, 540, 550);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 20 for Table 9, refractive power second lens |1/f2| value e.g. |0.20|, refractive power fourth lens |1/f4| value e.g. |0.16|, refractive power power third lens |1/f3| value e.g. |0.01|, condition is satisfied).
Tsai, 5th embodiment, does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Thai 5th embodiment for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).

Claim 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al.  (US20120092778A1) as applied to claim 1 above, and further in view of Sun (US20160216495A1, cited on record).
Claim 14, Tsai teaches the invention of claim 1, Tsai does not explicitly disclose wherein the second lens and the third lens are made of flint material.
Tsai teaches the lens elements can be made of glass or plastic material (see para. [0075]), but does not explicitly teaches wherein the second lens and the third lens are made of flint material.
However, Sun discloses a 5 lens system, wherein the second lens and the third lens are made of flint material (Fig. 1; [0016] “In yet another exemplary embodiment, the second lens is made of flint glass material”. [0017] “In another exemplary embodiment, the third lens is made of flint glass material”. [0029] “The second lens L2 is made of flint glass material. The third lens L3 is made of flint glass material”).
Therefore, Sun teaches wherein the second lens and the third lens are made of flint material as it enables being made of glass instead of plastic in order to reduce the influence of the environmental temperature on the image quality of the projection lens (0005).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the second and third lens material from the system of Tsai to have wherein the second lens and the third lens are made of flint material as taught by Sun for the purpose of being made of glass instead of plastic in order to reduce the influence of the environmental temperature on the image quality of the projection lens (Sun, [0005]) and since glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of such materials enables reducing the influence of the environmental temperature on the image quality of the projection lens (Sun, [0005]), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).

Claims 1, 5-7, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubota et al.  (US20130314804A1), in further view of Tsai et al.  (US20120092778A1).
Independent claim 1, Kubota teaches an imaging lens (Figs. 10-12, 4th embodiment, Table Data [0073], [0050], using Lens 1 through Lens 5), comprising: 
a first lens having a positive (+) refractive power (Fig. 10, e.g. L1 or Table Data [0073], the first lens has a positive refractive power, f1=2.84);
a second lens having a negative (-) refractive power (Fig. 10, e.g. L2 or Table Data [0073], the second lens has a negative refractive power, f2=-6.65); 
an iris (Fig. 10, Stop e.g. ST or Table Data [0073], surface 2, Stop);
a third lens having a negative (-) refractive power (Fig. 10, e.g. L3 or Table Data [0073], the third lens has a negative refractive power, f3=-31.21); 
a fourth lens having a negative (-) refractive power (Fig. 10, e.g. L4 or Table Data [0073], the fourth lens has a negative refractive power, f4=-26.07); and
a fifth lens having a positive (+) refractive power (Fig. 10, e.g. L5 or Table Data [0073], the fifth lens has a positive refractive power, f5=57.39), 
wherein the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are sequentially arranged along an optical axis from a subject side (Fig. 10, Lens 1 through Lens 5 or Table Data [0073] surface 1 through surface 10, for Lens 1 through Lens 5);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 10, Table Data [0073], refractive power second lens |1/f2| value e.g. |0.15|, refractive power fourth lens |1/f4| value e.g. |0.038|, refractive power third lens |1/f3| value e.g. |0.032|, condition is satisfied).
Kubota does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Kubota for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Claim 5, Kubota teaches the invention of claim 1, wherein, when a distance from an incident surface of the first lens to an upper surface of the image sensor is TTL, a conditional expression of 0.8 < TTL/F < 0.9 is satisfied (see Fig. 10, [0025] “a distance on the optical axis from the object-side surface of the first lens to the image plane-side surface of the sixth lens is L16”, see [0073] given L16=TTL=3.801, f=4.45, value e.g. 0.85).
Claim 6, Kubota teaches the invention of claim 1, wherein, when a refractive index at d line (d-line) of the third lens is n3d, a conditional expression of n3d > 1.6 is satisfied (Kubota; Fig. 10, e.g. Lens 3, Table Data [0073], surface 5, nd3=1.6355).
Claim 7, Kubota teaches the invention of claim 1, wherein, when an Abbe number of the third lens at d line (d-line) is V3d, a conditional expression of 20 < v3d < 30 is satisfied (Kubota; Fig. 10, e.g. Lens 3, Table Data [0073], surface 5, Vd3=24.0).
Claim 15, Kubota teaches the invention of claim 4, wherein a radius of curvature of an incident surface of the first lens is formed to be smaller than a radius of curvature of a light emitting surface of the first lens (Kubota; see Fig. 10, Table Data [0073], radius of incident surface of the first lens e.g. surface 1, e.g. 1.505 is formed to be smaller than a radius of curvature of a light emitting surface of the first lens e.g. surface 2, e.g. 85.933).
Independent claim 16, Kubota teaches an imaging lens (Figs. 10-12, 4th embodiment, Table Data [0073], [0050], using Lens 1 through Lens 5), comprising: 
a first lens having a positive (+) refractive power (Fig. 10, e.g. L1 or Table Data [0073], the first lens has a positive refractive power, f1=2.84);
a second lens having a negative (-) refractive power (Fig. 10, e.g. L2 or Table Data [0073], the second lens has a negative refractive power, f2=-6.65); 
an iris (aperture) (Fig. 10, Stop e.g. ST or Table Data [0073], surface 2, Stop);
a third lens having a negative (-) refractive power (Fig. 10, e.g. L3 or Table Data [0073], the third lens has a negative refractive power, f3=-31.21); 
a fourth lens having a negative (-) refractive power (Fig. 10, e.g. L4 or Table Data [0073], the fourth lens has a negative refractive power, f4=-26.07);
a fifth lens having a positive (+) refractive power (Fig. 10, e.g. L5 or Table Data [0073], the fifth lens has a positive refractive power, f5=57.39); and 
an image sensor (Fig. 10, e.g. IM or Table Data [0073], surface 14, Image plane), wherein
the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, and the image senor are sequentially arranged in that order along an optical axis from a subject side (Fig. 10, Lens 1 through Lens 5 or Table Data [0073] surface 1 through surface 10, for Lens 1 through Lens 5);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 10, Table Data [0073], refractive power second lens |1/f2| value e.g. |0.15|, refractive power fourth lens |1/f4| value e.g. |0.038|, refractive power third lens |1/f3| value e.g. |0.032|, condition is satisfied). 
Kubota does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Kubota for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Independent claim 17, Kubota teaches an imaging lens (Figs. 10-12, 4th embodiment, Table Data [0073], [0050], using Lens 1 through Lens 5), comprising:
a first lens convexly formed at a lens surface of a subject side (see Fig. 10, first lens e.g. L1 convexly formed at a lens surface of a subject side e.g. left surface optical axis);
a second lens concavely formed at a light emitting surface from which a light is emitted (see Fig. 10, second lens e.g. L2 concavely formed at a light emitting surface e.g. right side optical axis, from which a light is emitted); 
an iris (aperture) (Fig. 10, Stop e.g. ST or Table Data [0073], surface 2, Stop);
a third lens concavely formed at an incident surface and a light emitting surface (Fig. 10, third lens e.g. L3 concavely formed at an incident surface e.g. left side optical axis, and a light emitting surface e.g. right side periphery axis); 
a fourth lens concavely formed at a light emitting surface (Fig. 10, fourth lens e.g. L4 concavely formed at a light emitting surface e.g. right side periphery axis);
a fifth lens aspherically formed at an incident surface and a light emitting surface (Fig. 10, see [0015], [0073] aspheric surface data, fifth lens e.g. L5 aspherically formed at an incident surface e.g. left side surface and a light emitting surface e.g. right side surface); and 
an image sensor (Fig. 10, e.g. IM or Table Data [0073], surface 14, Image plane), 
wherein the first lens, the second lens, the iris, the third lens, the fourth lens, the fifth lens, and the image sensor are sequentially arranged in that order along an optical axis from a subject side (Fig. 10, Lens 1 through Lens 5 or Table Data [0073] surface 1 through surface 10, for Lens 1 through Lens 5);
wherein, when a refractive power of second lens is ø2, a refractive power of third lens is ø 3, and a refractive power of fourth lens is ø 4, a conditional expression of | ø 2| > | ø 4| > | ø 3| is satisfied (see Fig. 10, Table Data [0073], refractive power second lens |1/f2| value e.g. |0.15|, refractive power fourth lens |1/f4| value e.g. |0.038|, refractive power third lens |1/f3| value e.g. |0.032|, condition is satisfied). 
Kubota does not explicitly disclose wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens.
However, Tsai in the alternate embodiment, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens (Fig. 10A, 10th embodiment, see [0322] an aperture stop 1000 is disposed between the second lens element 1020 and the third lens element 1030).
Therefore, Tsai teaches wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as it enables eliminating unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the iris is interposed between the second lens and the third lens and spaced apart from the second lens and the third lens as taught by Tsai 10th embodiment into the system of Kubota for the purpose to eliminate unwanted light rays (such as flare stops), to adjust the field of view (such as field stops), or for other means to improve the image quality (Tsai, [0077]), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).
Response to Arguments
Applicant’s arguments, see page 8, para. 3rd, filed 11/20/2020, with respect to the rejection(s) of claim 1-7, 9-17 under 112(a)(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claims 1-5, 9-13, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai et al.  (US20120092778A1). Claims 1, 5-7, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubota et al.  (US20130314804A1), in further view of Tsai et al.  (US20120092778A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
                                                                                                                                                                                            

/MARIN PICHLER/Primary Examiner, Art Unit 2872